Citation Nr: 0312716	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
cervical spine strain with limitation of motion, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected chondromalacia of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
status post fracture of the coccyx. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1973 to June 1982.  
This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which increased 
evaluations for status post cervical and thoracic spine 
strain with limitation of motion and for chondromalacia of 
the left knee from noncompensable to 10 percent disabling 
each, effective in June 1996.  The RO also denied a 
compensable evaluation for status post fracture of the 
coccyx.  By a decision issued in April 1999, the Board 
remanded the claims to the RO for further development.  On 
remand, the RO granted a separate, compensable, 10 percent 
evaluation for arthritis of the left knee.  However, the 
claim for an increased evaluation in excess of 10 percent for 
chondromalacia remains before the Board.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).  The claims return to the Board 
for appellate review.

During the pendency of this appeal, the veteran submitted a 
claim of entitlement to service connection for status post 
lumbo-thoracic sprain, with degenerative disc disease.  That 
claim was granted by a January 2003 rating decision.  The 
evidence before the Board does not reflect disagreement with 
that grant of service connection or with assignment of a 20 
percent initial evaluation for that disability, although the 
period allowed for a timely disagreement or appeal has not 
yet expired.  A separate, compensable, 10 percent evaluation 
has also been assigned for arthritis of the left knee.  The 
veteran has not expressed disagreement with the initial 
evaluation assigned for arthritis, although, as noted above, 
the appeal for a higher evaluation for service-connected left 
knee disability remains in controversy.  No issue regarding 
service connection for status post lumbo-thoracic strain or 
for arthritis, left knee, is before the Board on appeal.  

The Board notes that the veteran's July 1997 personal hearing 
testimony appears to raise a claim of entitlement to service 
connection for migraine headaches as secondary to service-
connected spinal disability.  This claim is REFERRED to the 
RO for any further action necessary.  The veteran has also 
raised contentions that his cervical disability limits use of 
the arms, especially the left shoulder.  This claim is 
REFERRED to the RO for any action necessary.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The veteran's service-connected status post cervical 
spine strain is manifested by slight to moderate limitation 
of motion in most planes of cervical motion and by moderate 
limitation of lateral rotation, by mild aching at the 
extremes of range of some motions, pain radiating from the 
neck to the arm, and up toward the head, presenting an 
overall picture of moderate cervical disability.

3.  The veteran's service-connected left knee chondromalacia 
is manifested by pain on motion of the knee and pain on 
palpation of the patella, but the veteran remains able to 
walk up to 5 miles daily in the course of his employment, 
with pain.

4.  The veteran's service-connected coccyx injury is not 
manifested by focal tenderness on palpation, but is 
manifested by subjective complaints of discomfort with 
sitting 10 minutes or more.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 20 percent 
for status post cervical spine strain with limitation of 
motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5290 
(2002).  

2.  The criteria for an increased evaluation in excess of 10 
percent for chondromalacia of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.7, 4.71a, Diagnostic Codes 5257-5299 (2002).  

3.  The criteria for a compensable, 10 percent, evaluation 
for status post fracture of the coccyx are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.7, 4.71a, Diagnostic Code 5298 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his service-connected 
disabilities are more severe than the current evaluations 
reflect.  Disability ratings are based on the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been 
established, as in each of the claims addressed in this 
decision, the veteran's disagreement with an assigned rating 
is a new claim for increase based on facts different from a 
prior final claim.  Suttman v. Brown, 5 Vet. App. 127 (1993).  
In such claims, the present level of disability is of primary 
concern.  A review of the history of a disability is required 
to make an accurate evaluation, but past medical reports do 
not have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Duty to assist and notify

There has been a significant change in the law during the 
pendancy of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence.) 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board notes that initial adjudication of this claim, 
transfer to the Board, and Remand from the Board to the RO 
were completed prior to enactment of the VCAA in November 
2000.  In August 2001, during the pendency of the Remand from 
the Board, the RO advised the veteran of enactment of the 
VCAA, advised the veteran of the general provisions of that 
act, and advised the veteran of his responsibilities and VA's 
responsibilities regarding development of evidence.

The veteran was afforded VA examination as to each claimed 
disability, including examinations in August 1996 and in 
April 2000.  The veteran's statements at a personal hearing 
conducted in July 1997, and the information provided during 
VA examinations, and the numerous items of correspondence 
submitted during the pendency of this appeal, establish that 
there is no additional relevant clinical information 
available.  

The veteran has been informed, by a March 1997 statement of 
the case, of the criteria for each schedular evaluation 
available for knee disability under Diagnostic Codes 5256 
through 5261, and provided a complete list of the criteria 
for evaluating limitation of the cervical spine under 
Diagnostic Codes 5287 through 5291, and provided the full 
criteria for evaluation of disability due to injury to the 
coccyx under Diagnostic Code 5298.  Additional considerations 
in evaluating service-connected disability were described in 
the Board's April 1999 Remand.  The information provided to 
the veteran notified the veteran of the types of evidence 
which would substantiate his claims.  

As noted above, by an August 2001 letter, the RO advised the 
veteran regarding the VCAA and specific information relative 
to his claims, and the process by which VA would assist him 
in identifying and obtaining evidence.  This letter requested 
a response as soon as possibly, preferably within 60 days, 
but also stated that evidence received within one year could 
be considered to allow a monetary award prior to the date the 
evidence was received.  Because the collective actions of the 
RO, as detailed above, were sufficient to advise the veteran 
of the pertinent provisions of the VCAA, and, as a whole, 
complied with the duties required under that Act, and the 
veteran has had in excess of one year to respond, the Board 
finds that it may now proceed to a decision in this case.  
Cf. Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003) (holding 38 C.F.R. § 19.9(a)(2)(ii) 
invalid to the extent that it provides a claimant "not less 
than 30 days" to respond to a VCAA notification letter sent 
by the Board).   

The Board notes that the veteran was provided with a 
supplemental statement of the case (SSOC) in January 2003.  
The SSOC advised the veteran of the change in rating criteria 
for intervertebral disc syndrome and included additional 
information which the Board finds to have merely repeated 
information previously provided to him.  The veteran has not 
had one year to respond to the new determinations regarding 
service connection for lumbo-thoracic spine disability and 
for arthritis of the left knee described in that SSOC; those 
determinations are not before the Board on appeal.  

As to the appealed issues addressed in this decision, the 
January 2003 SSOC was not the initial notice to the veteran 
of the information necessary to substantiate his claim and 
concerning the obtaining of evidence, and the Board concludes 
that the duty to notify has been met and it may proceed with 
appellate review without denying the veteran due process as 
to any claim addressed in this decision.

The claims files establish that the duties to inform the 
veteran of the evidence necessary to substantiate his claims 
for increased evaluations, to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist the veteran in developing 
the facts of the claim, including as specified in the VCAA, 
have been met in this case.

1.  Claim for increased evaluation for cervical spine strain

By a rating decision issued in October 1982, the veteran was 
granted service connection for status post cervical and 
thoracic spine strain, and that disability was evaluated as 
noncompensable.  That evaluation remained in effect when the 
veteran submitted the 1996 claim for an increased evaluation 
which underlies this appeal.

VA outpatient treatment notes dated in June 1996 reflects 
that the veteran sought physical therapy treatment for neck 
and left shoulder pain.  

On VA examination conducted in August 1996, the veteran 
demonstrated cervical flexion of 60 degrees, extension of 20 
degrees, lateral rotation of 70 degrees, and lateral bending 
of 30 degrees.  There was no palpable tenderness.  The 
examiner concluded that the veteran had long-standing 
mechanical neck pain. 

At a personal hearing conducted in July 1997, the veteran 
testified that he had pain radiating up the back of his neck 
and across into his shoulders.  He stated that this pain 
restricted how far he could move his left arm.  He testified 
that he had constant neck pain, which sometimes radiated into 
his arms and sometime radiated up his neck toward his scalp, 
causing headaches.  He reported that he required medication 
for migraine and cluster headaches.

On VA examination conducted in April 2000, the veteran 
demonstrated cervical spine flexion to 50 degrees and 
cervical spine extension to 30 degrees with mild posterior 
aching.  Lateral rotation was limited at approximately 45 
degrees and lateral bending was limited at approximately 30 
degrees with similar posterior aching, but no palpable 
tenderness.  Radiologic examination of the cervical spine 
demonstrated minimal hypertrophic proliferative changes of 
C4, C5, and C6.

The veteran's status post service-connected cervical strain 
is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290-5299.  Diagnostic Code (DC) 5290 provides criteria 
for evaluation of limitation of range of motion of the 
cervical spine.  Under DC 5290, slight limitation of motion 
of the cervical spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the cervical spine warrants 
a 20 percent evaluation.  Severe limitation of motion of the 
cervical spine warrants a 30 percent evaluation.

In this case, the veteran retains cervical motion in all 
planes of motion, with slight to moderate limitation of 
flexion, extension, and lateral bending, and moderate 
limitation of lateral rotation.  The veteran had aching at 
the extremes of retained motion.  He did not complain of pain 
on motion, but he complained of persistent, constant pain.  
The veteran did complain that his neck pain limited use of 
his left shoulder and caused headaches.  Those allegations 
have been referred to the RO in the Introduction, above.  

The evidence reflects that the veteran indicated that he had 
to be careful when bending at work, apparently because of low 
back pain.  He indicated that neck pain made it difficult to 
sleep and difficult to get up out of bed.  VA clinical 
records dated in 1996 reflect that the veteran sought 
physical therapy treatment for neck and shoulder pain.  The 
Board finds that the evidence is essentially in equipoise as 
to whether the veteran's complaints and limitations of motion 
are more consistent with a mild cervical disability or a 
moderate cervical disability under 5290.  Resolving doubt in 
the veteran's favor, the Board finds that the veteran has 
moderate cervical spine disability, and a 20 percent 
evaluation is warranted.    

However, the preponderance of the evidence is against a 
finding that the veteran has severe limitation of motion of 
the cervical spine.  In particular, the veteran retains 
motion in every plane of the normal range of motion of the 
neck.  In particular, the veteran retains 50 degrees or more 
of forward flexion, and has pain only at the extremes of the 
retained motion.  Thus, the veteran does not meet the 
criteria for severe limitation of motion of the cervical 
spine so as to warrant a 30 percent evaluation under DC 5290.  

The Board notes that degenerative arthritis, such as the 
proliferative changes seen on radiologic examination, are 
evaluated under DC 5003, which provides that a 10 percent 
evaluation is warranted for degenerative arthritis of a major 
joint.  However, the maximum evaluation under DC 5003 for 
arthritis of one major joint is a 10 percent evaluation.  
Since the veteran has already been awarded a 20 percent 
evaluation under DC 5290, evaluation under DC 5003 would not 
be more favorable to the veteran.  By its terms, DC 5003 
specifies that degenerative arthritis is to be evaluated 
under diagnostic codes for limitation of motion unless the 
limitation of motion is noncompensable.  Thus, it is clear 
that the veteran cannot be awarded an additional, separate, 
compensable evaluation for arthritis under DC 5003 where a 
compensable evaluation is in effect under DC 5290.  

The Board notes that an evaluation in excess of 20 percent is 
available under DC 5293, used to evaluate disability due to 
intervertebral disc syndrome symptoms and recurring attacks 
of symptomatology.   However, in this case, there is no 
medical diagnosis of degenerative disc disease, and the most 
recent radiology report specifically notes that disc heights 
and disc spaces are maintained.  In the absence of medical 
evidence of a diagnosis of intervertebral disc pathology, DC 
5293 is not applicable to warrant an evaluation in excess of 
20 percent.  

The Board is unable to find any applicable diagnostic code 
which would warrant an evaluation in excess of 20 percent for 
cervical spine disability.  The evidence is not in equipoise 
to warrant an evaluation in excess of 20 percent, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
evaluation.  

2.  Claim for increased evaluation for chondromalacia of the 
left knee

By a rating decision issued in the October 1982, the veteran 
was granted service connection for chondromalacia, left knee, 
and that disability was evaluated as noncompensable.  That 
evaluation remained in effect when the veteran submitted the 
1996 claim for an increase which underlies this appeal.

On examination conducted in August 1996, the veteran had an 
antalgic gait.  There was full range of motion of the left 
knee.  The ligaments were intact.  There was mild medial and 
lateral facet tenderness and mildly positive provocative 
maneuvers for patellofemoral syndrome.  The examiner 
concluded that the veteran had a long-standing chondromalacia 
or patellofemoral syndrome involving the left knee.

At a personal hearing conducted in July 1997, the veteran 
testified that when he would walk down stairs, his knee would 
go out and he would fall.  He testified that he had fallen 
"quite a number of times."  The veteran also testified that 
he had increased pain depending on weather conditions.  He 
stated he could feel a lump protruding on his left knee where 
there was no lump on the right knee.  He stated he had to use 
a cane or walking stick quite often, and was unable to run or 
jog.

The report of VA examination conducted in April 2000 reflects 
that the veteran reported that Naprosyn did not relieve his 
knee pain.  He reported that the knee gave a sensation of 
swelling.  His gait was antalgic.  There was a questionable 
small effusion or swelling.  The veteran was markedly 
hyperesthetic with palpation around the patella.  No passive 
or active motion of the patella could be tolerated.  He could 
tolerate flexion of the knee to only approximately 80 degrees 
with moderate discomfort anteriorly and under the patella.  
Extension was possible to a neutral 0 degrees.  There was no 
hyperextension.  The examiner noted that the veteran's knee 
pain appeared to have flared up and that on days when he had 
less pain his range of motion was better.  There was no 
weakened movement or excess fatigability.  Radiologic 
examination disclosed osteoarthritis in the left knee.

Physical therapy notes dated in the May 2000 reflects that 
the veteran complained of left knee pain and giving out of 
the knee.  His symptoms also included throbbing, difficulty 
on steps, and difficulty with sleeping.  Symptoms were 
aggravated with activity and temporary relief achieved with 
use of ice.  The veteran stated that use of a brace had 
helped in the past.  The veteran reported that he ambulated 5 
to 10 miles per day at work and the therapist also noted his 
hobbies and recreation included country line dancing.  
Lachman's and anterior drawer tests were negative.  Posterior 
drawer testing was positive.  Meniscal testing was not 
performed because the veteran was unable to tolerate further 
evaluation.  The veteran had decreased strength on muscle 
mass testing.  The veteran reported that he could not 
undertake regular physical therapy because of conflict with 
his work.  

August 2000 outpatient treatment notes reflect that magnetic 
resonance imaging (MRI) conducted disclosed irregularity of 
the patellar cartilage overlying the lateral facet.  

VA outpatient treatment notes dated in April 2001 reflect 
that the veteran requested use of steroid injection.  There 
was full range of motion of the left knee with pain on the 
extreme of flexion.  There was no joint line tenderness or 
ligamentous instability.  An injection of medication into the 
knee was performed.  Subsequent VA outpatient treatment 
records reflect that the veteran stated he had good relief 
with the joint injection, although the relief was temporary, 
and another injection was performed.  

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling for 
chondromalacia under DC 5257.  Impairment of the knee 
manifested by slight recurrent subluxation or lateral 
instability is evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
Severe recurrent subluxation or lateral instability is 
evaluated as 30 percent disabling.

The veteran has stated that his left knee gives way on 
occasion, such as when he is going down steps.  However, the 
VA examinations reports and the outpatient treatment records 
reflect that the veteran's left knee ligaments are intact, 
and the examiners generally state that there is no locking or 
giving way of the knee. Lachman's testing, McMurray's 
testing, and anterior drawer testing have been noted as 
negative.  The provider who saw the veteran for outpatient 
treatment in May 2002 noted that the posterior drawer test 
was positive for instability.  

The primary symptom the veteran has of his left knee 
chondromalacia is instability.  A 10 percent evaluation has 
been awarded under DC 5257 on the basis of slight 
instability.  The clinical evidence before the Board 
demonstrates no more than slight instability.  In fact, on a 
number of occasions, examiners have specifically indicated 
that there is no evidence of locking or giving way of the 
knee, and the ligaments were noted to be intact.  
Accordingly, the Board concludes that the evidence does not 
support a conclusion that there is moderate instability, so 
as to support a higher schedular evaluation.

The Board has considered whether the veteran may be entitled 
to a compensable evaluation under any other diagnostic code 
or regulation.  The Board notes that a claimant who has both 
arthritis and instability of the knee may be rated separately 
under DC 5003 (or 5010) and 5257.  VAOPGCPREC 23-97; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  In this case, the veteran 
has already been awarded a separate, compensable, 10 percent 
evaluation for arthritis of the left knee, by a January 2003 
rating decision.  The evaluation assigned under DC 5003 is 
not before the Board on appeal, but, since a separate 
evaluation has already been assigned under DC 5003, an 
increased evaluation for left knee disability by application 
of DC 5003 is not available.

The Board is unable to find any diagnostic code or criteria 
which would warrant an evaluation in excess of 10 percent for 
the veteran's left knee chondromalacia, where a separate, 
compensable, 10 percent evaluation for arthritis of the left 
knee has already been assigned.  The preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
left knee chondromalacia.  The evidence is not in equipoise, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  

3.  Claim for compensable evaluation for fracture of the 
coccyx 

Historically, by a rating decision issued in September 1982, 
the veteran was granted service connection for status post 
fracture of the coccyx.  That disability was evaluated as 
noncompensable.  That evaluation remained in effect when the 
veteran submitted the 1996 claim for an increase which 
underlies this appeal.

On VA examination conducted in August 1996, the veteran 
complained of pain across the coccyx area with prolonged 
sitting.  The examiner concluded that the veteran had a 
coccyx fracture which was chronic and fairly asymptomatic.

At a personal hearing conducted in July 1997, the veteran 
testified that he could not sit on any hard bench for more 
than ten minutes without pain in the coccyx area.  He could 
sit in a regular chair for a half hour to an hour.  He had to 
keep switching from side to side in a chair to take the 
pressure of the coccyx and to decrease the pain.

On VA exam conducted in April 2000, there was no focal 
discomfort over the coccyx.  The examination report states 
that the veteran stated he did not have any ongoing problems 
with discomfort or pain in the coccyx area.

There is no diagnostic code provision for injury to the 
coccyx without removal.  The Board finds that the veteran's 
coccyx disability should be rated under the criteria for 
removal of the coccyx, as this code provision is most closely 
analogous to his disability.  A zero percent rating 
contemplates the removal of the coccyx without painful 
residuals.  Partial or complete removal of the coccyx, with 
painful residuals, warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, DC 5298.  

In this case, the veteran has testified, in essence that his 
coccyx hurts only when he sits.  The Board notes that no 
focal discomfort was elicited on objective examination at 
either VA examination.  However, the veteran has stated that 
he had pain when he sits.  This testimony is not inherently 
unbelievable.  Resolving reasonable doubt in the veteran's 
favor, a 10 percent evaluation for status post fracture of 
the coccyx is warranted.  The 10 percent evaluation assigned 
herein is the highest schedular evaluation available under DC 
5298, and there is no evidence of any disability factor other 
than pain.  As the veteran's pain on sitting is contemplated 
within the rating criteria for DC 5298, there is no 
exceptional disability factor which would warrant referral 
for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  


ORDER

An increased evaluation to 20 percent for status post 
cervical spine strain with limitation of motion is granted, 
subject to laws and regulations governing effective dates of 
monetary awards.

An evaluation in excess of 10 percent for service-connected 
chondromalacia, left knee, is denied.

A compensable, 10 percent evaluation is granted for status 
post fracture of the coccyx, subject to laws and regulations 
governing effective dates of monetary awards.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

